245 S.W.3d 254 (2008)
STATE of Missouri, Respondent,
v.
Gus GRADY, Appellant.
No. ED 89038.
Missouri Court of Appeals, Eastern District, Division Two.
February 5, 2008.
Michelle, M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
Defendant, Gus Grady, appeals from the judgment entered after a jury found him guilty of forcible sodomy, two counts of assault in the first degree and armed criminal action. On appeal, defendant argues that the trial court plainly erred by permitting the prosecutor to ask improper questions during voir dire.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).